                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF KENTUCKY
                   NORTHERN DIVISION AT COVINGTON


CIVIL ACTION NO. 2:19-00126 (WOB-CJS)


JOHN DOE, ET AL.                                    PLAINTIFFS

VS.                MEMORANDUM OPINION AND ORDER

KATHY GRIFFIN                                       DEFENDANT


      This case is one of numerous lawsuits filed in the wake of a

widely publicized encounter between a group of students from

Covington Catholic High School (“CCH”) and Native American Nathan

Phillips near the Lincoln Memorial in Washington, D.C. on January

19, 2019.

      Plaintiffs are four CCH students who were present at that

event.   They filed this lawsuit against defendant Kathy Griffin,

a comedian who posted about the students on Twitter after the

incident. Plaintiffs allege: (1) Harassment under KRS 525.070; (2)

Harassing Communications under KRS 525.080; (3) Threatening under

KRS 525.080; and (4) Menacing under KRS 525.050.

      Defendant has filed a motion to dismiss, arguing, among other

things, that the Court lacks personal jurisdiction over her for

plaintiffs’ claims.    (Doc. 9).   The matter is fully briefed, and

the Court previously heard oral argument from the parties.
                          Introduction

     Before the Court issues its opinion, it will make a few

observations.

     In our jurisprudence, the courts of a State can subject to

their jurisdiction only persons who can be served with process in

the state, with certain exceptions. Each state also has a statute

that establishes criteria for valid service of such persons. These

laws are commonly referred to as “long-arm” statutes.

     Under Kentucky law, a plaintiff desiring to sue an out-of-

state defendant must comply with Kentucky’s long-arm statute, as

well as the principles of due process.

     As will be discussed in detail below, plaintiffs do not claim

that defendant engages in regular activity in Kentucky or derives

substantial revenue from Kentucky. Rather, they allege that the

alleged tortious acts set forth in the complaint were committed in

Kentucky.

     The problem with this is that defendant resides in California

and posts comments on her Twitter page from there and, presumably,

from other places.     Plaintiffs do not allege, however, that

defendant created the posts about them while in Kentucky.

     With these principles in mind, the Court now issues the

following Memorandum Opinion and Order.




                                2
                          Factual Background

    On January 18, 2019, plaintiffs assembled near the Lincoln

Memorial    after   participating   in   the   annual   March   for   Life.

(Compl.¶ 5).    Plaintiffs and other CCH students had an encounter

with Native-American elder Nathan Phillips, images of which were

widely disseminated through news broadcasts, publications, and

social media postings.      (Id. ¶¶5-6). This publicity “incited a

hoard of reactive commentary, often consisting of vile, hateful,

and noxious narrative and opinion.”       (Id. ¶ 7.)

    On January 20, 2019, defendant, who resides in California,

posted the following on her Twitter account:

    Ps. The reply from the school was pathetic and impotent.
    Name these kids. I want NAMES. Shame them. If you
    think these fuckers wouldn’t dox you in a heartbeat,
    think again.

(Doc. 1-1).

    This tweet was a comment on another of defendant’s posts,

which included photos of the incident and a link to a news story

about it.    Twenty minutes later, defendant tweeted:

    Names please. And stories from people who can identify
    them and vouch for their identity. Thank you.

(Doc. 1-2).

    A few hours later, defendant tweeted:

    Maybe you should let this fine Catholic school know how
    you feel about their students [sic] behavior toward the
    Vietnam veteran, Native American #NathanPhillips.

(Doc. 1-3).

                                    3
     The next day, another Twitter user posted a photo of CCH

student Nicholas Sandmann next to a photo of Supreme Court Justice

Brett Kavanaugh, stating that they demonstrated the “look of white

patriarchy.” Defendant commented:

     Oooh gurrrl, you’ve triggered lots of verrry threatened
     bros. Yummy. It’s delicious.

(Doc. 1-4).

     Plaintiffs       allege   that    defendant’s    tweets   constituted   a

“doxing” campaign targeted to “call to action” people in the

Commonwealth     of   Kentucky    to   harass   and   threaten   plaintiffs.

(Compl. ¶¶ 15-19).        They further allege that by this conduct,

defendant “caused tortious injury by acts or omissions in the

Commonwealth of Kentucky” and “purposely availed herself of the

privilege of acting” to cause harm in Kentucky.            (Id. ¶¶19-20).

     Defendant moves to dismiss for lack of personal jurisdiction,

failure to state a claim, and on First Amendment grounds.              (Doc.

9-1).

                                   Analysis

     A. Waiver

     Plaintiffs first argue that defendant has waived her personal

jurisdiction defense.          (Doc. 14 at 15-16). Plaintiff bases this

argument on the fact that defendant’s counsel filed a Notice of

Appearance on October 22, 2019, but did not file her motion to

dismiss until November 8, 2019.


                                        4
     Plaintiff’s argument is not well taken.         The Sixth Circuit

has held that there is no “bright line rule” as to what conduct

will serve as “constructive consent to personal jurisdiction.”

Boulger v. Woods, 917 F.3d 471, 477 (6th Cir. 2019).          Instead, a

court must ask whether the defendant’s conduct “has given the

plaintiff   a   ‘reasonable   expectation’   that   the   defendant   will

defend the suit on the merits or whether the defendant has caused

the court to ‘go to some effort that would be wasted if personal

jurisdiction is later found lacking.” Id. (quoting King v. Taylor,

694 F.3d 650, 659 (6th Cir. 2012)).

     Indeed, in King, the Sixth Circuit held that the filing of a

general appearance one month prior to moving for dismissal for

lack of service of process did not constitute forfeiture of that

defense.    King, 694 F.3d at 660 n.7.

     Here, at the time defendant’s counsel filed his notice of

appearance, defendant had filed no responsive pleading omitting

the personal jurisdiction defense and had not participated in any

other way that would lead plaintiffs to conclude that defendant

would not assert the defense. See 6 James Wm. Moore et al., Moore’s

Federal Practice § 12.31[3] (“A defendant must object to the




                                   5
court’s exercise of personal jurisdiction in the first Rule 12

motion or in the responsive pleading.”).1

     And, the two-week window between the notice of appearance and

the motion to dismiss did not cause the Court to engage in any

efforts that would be wasted if such defense proved successful.

Cf. Horn v. City of Covington, Civil Action No. 14-73-DLB-CJS,

2019 WL 2344773, at *4 (E.D. Ky. June 3, 2019) (finding that

defendant forfeited his right to challenge service of process

through extensive participation in litigation; defendant waited

until after summary judgment stage to pursue defense).

     The Court therefore concludes that defendant has not waived

her personal jurisdiction defense.

     B.    Personal Jurisdiction

     When a federal court sits in diversity, it may exercise

personal jurisdiction over an out-of-state defendant only if a

court of the forum state could do so.       My Retirement Account Servs.

v. Alternative IRA Servs., LLC, Civil Action No. 5:19-CV-122, 2019

WL 5298718, at *3 (W.D. Ky. Oct. 17, 2019) (citation omitted).

     The   proper   analysis   of       long-arm   jurisdiction   over   a

nonresident defendant under Kentucky's long-arm statute, Kentucky

Revised Statute § 454.210, consists of a two-step process. Caesars




1 And, of course, the Federal Rules of Civil Procedure abolished
the technical distinction between general and special appearances.
Id. [2].
                                    6
Riverboat Casino, LLC v. Beach, 336 S.W.3d 51, 57 (Ky. 2011). The

court must first determine whether the cause of action arises from

the type of conduct or activity that is enumerated in one of the

nine sections of KRS 454.210. Id. If the defendant's alleged

conduct does not fall within any category listed in the statute,

she is not subject to personal jurisdiction in Kentucky. Id. If

the conduct is within an enumerated category, the court then must

assess whether “exercising personal jurisdiction over the non-

resident defendant offends his federal due process rights.” Id.

       1.     Kentucky Long-Arm Statute

       Plaintiffs’ memorandum in opposition to defendant’s motion to

dismiss ignores the clear directive of Caesars Riverboat that

plaintiffs must first show that defendant’s conduct falls within

the long-arm statute. (Doc. 14).               Instead, plaintiffs proceed

directly to a due process analysis, relying largely on case law

that   predates        Caesars   Riverboat    and/or   cases   that   have    been

affected by Supreme Court authority, as will be discussed below.

       At oral argument, however, plaintiffs informed the Court that

they are relying solely on KRS 454.210(2)(a)(3), which provides

for personal jurisdiction over a defendant who causes “tortious

injury by an act or omission in this Commonwealth,” where the claim

arises      out   of   such   act   or   omission.     Plaintiffs     posit   that

defendant’s tweets were “acts” committed in Kentucky because they

called for third parties there to take actions against plaintiffs

                                          7
and thus caused them “tortious and harmful consequences” in this

forum.     (Compl. ¶¶ 16-20).

     Kentucky law, however, is to the contrary.                “Kentucky courts

routinely find that a defendant must be present in the Commonwealth

when he starts an action that causes a tort in order for section

454.210(2)(a)(3) to apply.”          Crum v. Estate of Mayberry, Civil No.

14-84-ART, 2014 WL 7012122, at *5 (E.D. Ky. Dec. 11, 2014).

     In Crum, the court found that it did not have personal

jurisdiction over a defendant who plaintiff alleged stole money

from his bank account.        The defendant resided in Michigan and,

while his acts caused plaintiff harm in Kentucky, the unlawful

withdrawals occurred in Michigan.           Id. The Court cited Pierce v.

Serafin, 787 S.W.2d 705 (Ky. Ct. App. 1990), in which the Kentucky

Court of Appeals “found that a defendant did not commit an act in

the Commonwealth when he sent a letter from outside the state that

contained statements that caused injury in Kentucky.”                Id.

     The    Pierce   court    drew    the   distinction    between     tortious

actions and tortious consequences, and it held that it is the

former that must occur within the Commonwealth to satisfy KRS

454.210(2)(a)(3).     Pierce, 787 S.W.2d at 706.

     This    reasoning   is   routinely      employed     by    federal    courts

applying the Kentucky long-arm statute.          See Management Registry,

Inc. v. Cloud Consulting Partners, Inc., Civil Action No. 3:19-

CV-00340, at *4 (W.D. Ky. Sept. 18, 2019) (“Since the Kentucky

                                        8
Supreme Court’s decision in Caesars Riverboat Casino, LLC v. Beach,

several cases have rejected the argument that an out-of-state

defendant commits an ‘act or omission in this Commonwealth’ by

sending a tortious communication into Kentucky.”); My Retirement

Account Servs. v. Alternative IRA Servs., LLC, Civil Action No.

5:19-CV-122, 2019 WL 5298718, at *4 (W.D. Ky. Oct. 17, 2019)

(finding no personal jurisdiction under KRS 454.210(a)(3) where

plaintiffs alleged that the actions of California defendants were

directed at, and caused harm in, Kentucky); Perkins v. Bennett,

Civil Action No. 3:13-CV-695, 2013 WL 6002761, at *6-7 (W.D. Ky.

Nov. 12, 2013) (holding that out-of-state defendant did not commit

an act within Kentucky where the alleged tortious acts of fraud

and misrepresentation were committed via telephone and email from

South Carolina); Barker v. Collins, Civil Action No. 3:12-CV-372-

S, 2013 WL 3790904, at *5 (W.D. Ky. July 19, 2013) (finding that

plaintiffs’ claims of “extortion by telephone” were not “acts” in

Kentucky that could trigger section 2(a)(3)).

     As the court noted in      Barker,     subsection (a)(4)   of the

Kentucky long-arm statute (“causing a tortious injury in this

Commonwealth by an act or omission outside this Commonwealth”)

“would   be   completely   obviated”   if   plaintiffs’   theory   were

accepted, since “every set of facts which gave rise to tortious

injury could be brought within the terms of paragraph three (3).”

Barker, 2013 WL 3790904, at *5.

                                  9
       In addition, the following observation by the Court in Crum

is equally applicable here:

       The plain language of section 454.210(2)(a)(3) makes it
       difficult to bring cases against identity thieves or
       hackers who operate remotely to injure Kentucky
       residents. But the Kentucky legislature made its choice
       when it drafted the statute.    The Court must respect
       that choice. The legislature can always expand the reach
       of the long-arm statute to catch additional torts, like
       those involving internet banking. The legislature has
       done so in the past; after all, the last prong of the
       long-arm statute specifically mentions torts committed
       using a “telephone solicitation” as grounds for
       exercising jurisdiction over a foreign defendant. See
       Ky. Rev. Stat. § 454.210(2)(a)(9). In the meantime, the
       Court has no basis to exert jurisdiction over
       [defendant] as [plaintiff] does not claim that he
       committed a harmful act in Kentucky.

Crum, 2014 WL 7012122, at *5.

       So too here. Should the legislature wish to broaden the long-

arm statute to reach claims such as those asserted by plaintiffs,

it may do so.      But this Court may not.

       Finally,     during      oral    argument      and       in      a    post-hearing

supplemental       brief,      plaintiffs     raised        a    new        theory:       that

defendant’s       tweets      trigger   personal      jurisdiction                under    KRS

454.210(2)(a)(3) because they were “true threats.” (Doc. 35). This

too is unavailing.

       Plaintiffs cite United States v. Jeffries, 692 F.3d 473 (6th

Cir.   2012),     for   the    proposition     that    a        court       may    “properly

adjudicate” a case involving a “true threat” in the forum where

the target of the threat received it.              This is very misleading.


                                         10
     First, Jeffries is a criminal case in which the defendant was

convicted under a statute making it a federal crime to transmit in

interstate    commerce   any    communication    containing   a    threat   to

injure another person. Jeffries, 692 F.3d at 477 (citing 18 U.S.C.

§ 875(c)). Second, the defendant’s challenge to venue being placed

where the threat was received was unsuccessful because a criminal

venue statute specifically provides that “any offense against the

United States begun in one district and completed in another, or

committed in more than one district, may be inquired of and

prosecuted in any district in which such offense was begun,

continued, or completed.”       18 U.S.C. § 3237(a) (emphasis added).

     Jeffries thus has nothing to do with personal jurisdiction or

the Kentucky long-arm statute.

     Similarly, Bell v. Jefferson, Civil Action No. 5:18-CV-032-

CHB, 2019 WL 4017241 (E.D. Ky. Aug. 26, 2019), does not support

plaintiffs’ position.     The Court there held that the defendant was

subject to jurisdiction under section (a)(3) of the long-arm

statute because, through an agent, she acted in Kentucky to

transfer     certain   funds,    and    those   transfers   gave    rise    to

plaintiff’s claims for conversion and breach of fiduciary duty.

Id. at *6.

     Here, there is no allegation that defendant committed any act

through an agent in Kentucky which gives rise to plaintiffs’ causes

of action.

                                       11
     The Court thus concludes that plaintiffs have not shown that

defendant is subject to personal jurisdiction under the Kentucky

long-arm statute for their claims against her.2

          2.   Due Process

     While the Court need not reach the question of due process

given that plaintiffs cannot satisfy the first requirement of

Caesars Showboat, the Court will make a few observations in the

interest of thoroughness and possible appellate review.

     As noted above, plaintiffs rely largely on a due process

analysis found in cases such as this Court’s decision in Jones v.

Dirty World Entertainment Recordings, LLC, 766 F. Supp.2d 828 (E.D.

Ky. 2011), and the Supreme Court’s “effects test” from Keeton v.

Hustler Magazine, Inc., 465 U.S. 770 (1984), and Calder v. Jones,

465 U.S. 783 (1984).

     Jones, of course, preceded Caesars Riverboat by two months

and thus has no bearing on the long-arm statute issue.    And, as to

due process, this Court relied heavily on Keeton and Calder.    The

proper application of those cases, however, has more recently been

addressed by the Supreme Court.

     In Walden v. Fiore, 571 U.S. 277 (2014), the Court considered

the “minimum contacts” necessary to create specific jurisdiction




2 Having so concluded, the Court need not reach defendant’s Rule
12(b)(6) and First Amendment arguments.
                                  12
that satisfies due process, and it specifically rejected the

application of the “effects test” that plaintiffs here advocate.

     The Court first reviewed several basic principles.                  “First,

the relationship must arise out of contacts that the ‘defendant

himself’ creates with the forum State.” Id. at 284 (quoting Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).

     Second,     the    minimum    contacts       analysis    “looks     to   the

defendant’s     contacts    with   the    forum    State     itself,    not   the

defendant’s contacts with persons who reside there.”                 Id. at 285.

Thus, the plaintiff cannot be the only link between the defendant

and the forum.”     Id.

     And, due process “requires that a defendant be haled into

court in a forum State based on his own affiliation with the State,

not based on the “random, fortuitous, or attenuated’ contacts he

makes by interacting with other persons affiliated with the State.”

Id. at 286 (citation omitted).

     The Court then turned to the facts of the case before it and

concluded that the defendant in question--a DEA agent who seized

money from plaintiffs at the airport in Atlanta—could not be

subject    to   personal    jurisdiction   in     Nevada,    where     plaintiffs

lived.    Id. at 288.     The Court found that the appellate court erred

in reasoning that defendant’s knowledge of the plaintiffs’ strong

connections to Nevada, coupled with the foreseeability that they



                                     13
would suffer harm there, satisfied the “minimum contacts” inquiry.

Id. at 289.

     The Court stated:

     This approach to the “minimum contacts” analysis
     impermissibly allows a plaintiff’s contacts with the
     defendant and forum to drive the jurisdictional
     analysis.    Petitioner’s actions in Georgia did not
     create sufficient contacts with Nevada simply because he
     allegedly directed his conduct at plaintiffs whom he
     knew had Nevada connections. Such reasoning improperly
     attributes a plaintiff’s forum connections to the
     defendant and makes those connections “decisive” in the
     jurisdictional analysis. . . .     It also obscures the
     reality that none of petitioner’s challenged conduct had
     anything to do with Nevada itself.

     Relying on Calder, respondents emphasize that they
     suffered the “injury” caused by petitioner’s allegedly
     tortious conduct (i.e., the delayed return of their
     gambling funds) while they were residing in the forum.
     . . .     This emphasis is likewise misplaced.        As
     previously noted, Calder makes clear that mere injury to
     a forum resident is not a sufficient connection to the
     forum. Regardless of where a plaintiff lives or works,
     an injury is jurisdictionally relevant only insofar as
     it shows that the defendant has formed a contact with
     the forum State. The proper question is not where the
     plaintiff experienced a particular injury or effect but
     whether the defendant’s conduct connects him to the
     forum in a meaningful way.

Id. at 289-90 (emphasis added).

     Walden thus makes it clear that even if plaintiffs could

satisfy the long-arm statute, they could not show that an exercise

of personal jurisdiction over defendant would comport with due

process.   It is a mere fortuity that plaintiffs are residents of

Kentucky as it relates to their claims; defendant “never traveled

to, conducted activities within, contacted anyone in, or sent

                                  14
anything or anyone to” Kentucky.        Id. at 289. Plaintiffs are

defendant’s only connection to Kentucky for purposes of their

claims, and Walden makes clear that that is insufficient to allow

her to be sued here.

     In sum, even assuming the postings alleged in the complaint

are tortious, this Court holds that they do not constitute acts

committed in Kentucky. Further, allowing defendant to be sued for

such postings in Kentucky would also violate basic fairness or due

process.   Therefore, the present action must be dismissed.



     Therefore, having reviewed this matter, and the Court being

advised,

     IT IS ORDERED that defendant’s motion to dismiss (Doc. 9) be,

and is hereby, GRANTED.

     This 9th day of April 2020.




                                   15
